DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Patent Board Decision received on 03/18/2021. The Patent Board reversed the examiner for claims 1, 3-11, and 13-20.


Allowable Subject Matter

Claims 1, 3-11 and 13-22 (Renumbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance:

 Sloo (US 9019111) disclosed a computer-implemented method (column 1 lines 20-30) comprising:
receiving an image of at least a portion of a room, the image of the room comprising an image of a sensor mounted in the room (column 49 lines 5-9 and lines 13-24; Figures 31 block 3134);
column 49 lines 5 - 12; Figure 31);
determining a sensitivity requirement of the sensor, based on the distance (column 40 lines 31-35 and column 42 lines 33-38; Fig. 28); 
sending the determined sensitivity requirement to control logic of the sensor (column 40 lines 28-38); and
configuring the sensor to operate at the determined sensitivity requirement to determine an alarm event (column 9 lines 51- 58, column 11 lines 26 - 31 and column 25 lines 22-36; Figure 1 step 110 and figure 26), but failed to teach or disclose the determining a distance between the sensor and a camera that captured the image of the room, wherein the determination of the distance is based at least in part on the image of the room, on the optical parameters, and on known physical dimensions of the sensor.
Further search and analysis has not result any prior art that cure Sloo’s deficiency to teach determining a distance between the sensor and a camera that captured the image of the room, wherein the determination of the distance is based at least in part on the image of the room, on the optical parameters, and on known physical dimensions of the sensor.
Therefore, the independent claim 1 has been allowed with all of its pertaining dependent claims 3-10. The independent claim 11 is also allowed for the same reasons mutatis mutandis as discussed for the allowance of independent claim 1 along with its all pertinent dependent claims 13-20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482





/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482